              Case 3:20-cv-05063-RSM Document 13 Filed 08/12/20 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     HALEY L.,
 8
                                  Plaintiff,              Case No. C20-5063 RSM
 9
                   v.                                     ORDER AFFIRMING THE
10                                                        COMMISSIONER’S FINAL
     COMMISSIONER OF SOCIAL SECURITY,                     DECISION AND DISMISSING THE
11                                                        CASE WITH PREJUDICE
                                  Defendant.
12

13          Plaintiff appeals denial of her application for Disability Insurance Benefits, contending
14 the ALJ erred by rejecting the opinions of her treating neurologist, John R. Huddlestone, M.D.

15 Dkt. 10. As discussed below, the Court AFFIRMS the Commissioner’s final decision and

16 DISMISSES the case with prejudice.

17                                             BACKGROUND
18          Plaintiff is 42 years old, has a high school education, and has worked as a receptionist
19 and a file clerk. Dkt. 8, Admin. Transcript (Tr.) 526-27. Plaintiff alleges disability beginning

20 January 1, 2012, and her date last insured is December 31, 2014. Tr. 510, 512. On appeal to this

21 court after the ALJ’s first decision in 2017, the matter was remanded for reconsideration of Dr.

22 Huddlestone’s opinions. Tr. 606. On remand, the ALJ found Plaintiff had the severe

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -1
              Case 3:20-cv-05063-RSM Document 13 Filed 08/12/20 Page 2 of 3




 1 impairments of multiple sclerosis, overactive bladder, possible neurogenic bladder, and urinary

 2 retention. Tr. 512. She could perform light work, standing or walking four hours per day,

 3 without exposure to extreme heat and with ready access to a restroom within 100 yards. Tr. 515.

 4                                            DISCUSSION

 5          An ALJ may reject the contradicted opinion of a treating doctor by giving “specific and

 6 legitimate” reasons. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). The ALJ rejected

 7 Dr. Huddlestone’s opinions on fatigue and incontinence based on improvement with treatment

 8 and inconsistency with his own treatment notes. Tr. 522-25.

 9          Dr. Huddlestone’s treatment notes reflect occasional relapses or flare-ups of Plaintiff’s

10 symptoms, all of which resolved quickly with treatment. In January 2012, at the beginning of

11 the time period at issue, Plaintiff reported a recent increase in bladder and bowel incontinence

12 was “now pretty much resolved.” Tr. 345; see also Tr. 348 (urinary incontinence “improved

13 greatly” by 3rd day of treatment). In July 2014 Plaintiff experienced a three-week increase in

14 symptoms, which resolved with three days of treatment. Tr. 325 (weakness in limbs for last 3

15 weeks), 324 (“feels better” after treatment); see also Tr. 320 (“The patient had a relapse in 2014

16 and … the symptoms resolved promptly with treatment.”). Plaintiff argues the level of

17 improvement does not contradict Dr. Huddlestone’s opinions, but the record shows symptoms

18 were effectively controlled with treatment. See Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d

19 1001, 1006 (9th Cir. 2006) (impairments that can be “controlled effectively” by medication or

20 treatment are not disabling). There is no dispute Plaintiff experiences some level of symptoms.

21 The ALJ accommodated Plaintiff’s fatigue and incontinence by limiting standing, walking, and

22 lifting, and requiring ready restroom access. However, the record does not reflect uncontrollable

23 waxing and waning of symptoms, as Plaintiff suggests, but effective treatment when symptoms
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -2
              Case 3:20-cv-05063-RSM Document 13 Filed 08/12/20 Page 3 of 3




 1 worsened. Improvement with treatment was a specific and legitimate reason to discount Dr.

 2 Huddlestone’s opinions.

 3          In June 2013 Plaintiff reported fecal incontinence “once a mo[nth],” contradicting Dr.

 4 Huddlestone’s opinion of twice-weekly fecal incontinence. Tr. 327, 406. Conflict with

 5 treatment notes was another specific and legitimate reason to discount Dr. Huddlestone’s

 6 opinions. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

 7          Plaintiff attempts to manufacture an inconsistency in the ALJ’s decision because the ALJ

 8 gave great weight to the opinions of testifying medical expert James Haynes, M.D., who agreed

 9 with Dr. Huddlestone that fatigue “can certainly fluctuate” with multiple sclerosis. Tr. 547.

10 There is no dispute that Plaintiff experiences fatigue and fatigue levels can fluctuate. However,

11 Dr. Huddlestone’s own treatment records support the ALJ’s reasonable interpretation that, during

12 the 2012 to 2014 relevant period, extreme levels of fatigue were limited to short stretches of time

13 and were effectively controlled with medication. See Burch v. Barnhart, 400 F.3d 676, 680-81

14 (9th Cir. 2005) (when evidence is susceptible to more than one interpretation, ALJ’s

15 interpretation must be upheld if rational).

16          The Court concludes the ALJ did not err by discounting Dr. Huddlestone’s opinions.

17                                           CONCLUSION

18          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

19 case is DISMISSED with prejudice.

20          DATED this 12th day of August, 2020.

21

22                                               A
                                                 RICARDO S. MARTINEZ
23                                               CHIEF UNITED STATES DISTRICT JUDGE
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -3
